Order entered October 30, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00461-CV

 CREDITPLEX AUTO SALES, LLC D/B/A GREENVILLE MITSUBISHI AND LARRY
                         JACKSON, Appellants

                                              V.

                               CHRISTIN BISHOP, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01838-D

                                          ORDER
       Before the Court is appellee’s October 26, 2017 unopposed motion for second extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

November 13, 2017. We caution appellee that further extension requests will be disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE